On Motion for Rehearing.
It is urged that in its opinion the court failed to resolve the primary issue in the case, that is, whether or not there was insurance coverage for Greenwood under its policy issued by Travelers which would make Travelers responsible for the "punitive damages” awarded against Greenwood. We thought we had done so, and felt the reference to the Supreme Court’s decision in Westview Cemetery, Inc. v. Blanchard, 234 Ga. 540, 543 (B), supra, was sufficient. The most cursory comparison of the results in Bozeman v. Greenwood Cemetery, Inc. and Westview Cemetery, Inc. v. Blanchard, would show that both cases resulted in an illegal double recovery. Thus, even if there was insurance coverage, a judgment awarding damages pursuant to Code Ann. § 105-2003 for "wounded feelings” and exemplary damages pursuant to Code Ann. § 105-2002, is an illegal judgment *224because it amounts to a double recovery. As an illegal judgment, it cannot be enforced. Here, Greenwood took it upon itself to pay $5,000 of the "punitive damage” award. In our opinion, this could almost be likened to a gratuity which would afford no basis for a claim against Travelers.

Motion for rehearing denied.